Citation Nr: 0212824	
Decision Date: 09/23/02    Archive Date: 10/03/02

DOCKET NO.  02-01 825A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
bayonet wound.

(The following issues will be the subject of a later 
decision: entitlement to an increased evaluation for anxiety 
reaction, currently evaluated as 30 percent disabling; 
residuals of a bayonet wound to Muscle Group XIX, currently 
evaluated as 30 percent disabling; peritoneum adhesions, 
currently evaluated as 10 percent disabling; a compensable 
rating for pleurisy; entitlement to service connection for 
cor pulmonale as secondary to service-connected pleurisy, 
heart disease secondary to service-connected anxiety 
disorder, and a total disability rating based on individual 
unemployability due to service-connected disabilities 
(TDIU)).


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from August 1942 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The Board notes that the veteran withdrew his claim for 
entitlement to a compensable rating for a scar of the right 
scapular and right rectus in his March 2002 substantive 
appeal (VA Form 9).  Therefore, although the veteran's 
representative listed this issue on the subsequent September 
2002 Written Brief Presentation, the Board will not address 
this issue on appeal.

The Board is undertaking additional development on the issues 
of entitlement to an increased evaluation for anxiety 
reaction, currently evaluated as 30 percent disabling; 
residuals of a bayonet wound to Muscle Group XIX, currently 
evaluated as 30 percent disabling; peritoneum adhesions, 
currently evaluated as 10 percent disabling; a compensable 
rating for pleurisy; entitlement to service connection for 
cor pulmonale as secondary to service-connected pleurisy, 
heart disease secondary to service-connected anxiety 
disorder, and a TDIU, as listed on the title page of this 
decision, pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing any response to the notice, the Board will prepare 
a separate decision addressing these issues.

The veteran appears to have raised additional issues in an 
August 2001 statement, written on a VA Form 21-4138.  These 
issues include entitlement to service connection for post-
traumatic stress disorder; and entitlement to service 
connection for a back disorder to include arthritis and his 
kidneys, both secondary to his service-connected residuals of 
his wound to Muscle Group XIX.  The Board refers these issues 
to the RO for appropriate action.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2. The veteran sustained a bayonet wound during service that 
penetrated his right diaphragm and caused a massive 
hemothorax, which now results in pain and discomfort on 
exertion, and scattered rales and some limitation of 
excursion of diaphragm.


CONCLUSION OF LAW

The criteria for a 20 percent disability evaluation for the 
residuals of a bayonet wound of the right diaphragm involving 
Muscle Group XXI is warranted.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 4.55, 4.56, 4.73, Diagnostic Code 5321, 
38 C.F.R. § 4.97, Diagnostic Code 6843 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

As an initial matter, the Board notes that during the 
pendency of the veteran's appeal, the Veterans' Claims 
Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001), was signed into law.  The VCAA eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The VCAA also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  VCAA; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, the Board 
finds that VA's duties, as set out in the VCAA, in part, has 
been fulfilled with respect to the claim concerning his claim 
of residuals of a bayonet wound.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA, codified as amended at 38 U.S.C.A. §§ 5102 
and 5103.  In this regard, the Board notes that the February 
2002 statement of the case sent to the veteran notified him 
of the evidence required to grant his claim and of the 
information and evidence needed to substantiate them.  Thus, 
the notification requirements of the VCAA have been 
satisfied, and there is no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA codified 
at 38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 
45,630-45,631 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).  As to this duty to assist, it is observed that 
the veteran's service medical records have been associated 
with the claims file, and the RO obtained the records of the 
veteran's relevant post-service medical treatment that he 
indicated were available.  Under these circumstances, the 
Board finds that, as with the notice requirements of the 
VCAA, the development requirements of that law also have been 
met.  The RO requested additional evidence and explained the 
VA's legal duty to assist the veteran in a letter dated in 
September 2001 and in the February 2002 statement of the 
case, which were sent to the veteran's address of record, and 
notified the veteran of the type of evidence necessary to 
substantiate his claim.  It informed him that it would assist 
in obtaining identified records, but that it was the 
veteran's duty to give enough information to obtain the 
additional records and to make sure the records were received 
by VA.  See Quartuccio v. Principi, No. 01-997 (U.S. Vet. 
App. June 19, 2002) (holding that both the statute, 38 U.S.C. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  As will be 
explained in more detail below, the evidence of record is 
sufficient for the Board to address the issue on appeal.  
Therefore, the Board may proceed to address the merits of the 
veteran's claim.

With respect to VA's duty to assist the appellant, that duty 
includes, when appropriate, a thorough and contemporaneous 
examination of the claimant.  In addition, where the evidence 
of record does not reflect the current state of the 
claimant's disability, a VA examination must be conducted.  
Reexamination will be requested whenever VA determines that 
there is a need to verify either the continued existence or 
the current severity of a disability.  38 C.F.R. § 3.327(a) 
(2001).  Generally, reexaminations are required if it is 
likely that a disability has improved, if the evidence 
indicates that there has been a material change in a 
disability, or if the current rating may be incorrect.  Id.

The RO provided the appellant appropriate VA examinations on 
several occasions, most recently in December 2000.  There is 
no objective evidence indicating that there has been a 
material change in the severity of his residuals of a bayonet 
wound since he was last examined.  There are no records 
suggesting an increase in disability has occurred as compared 
to the last VA examination findings.  He has not made any 
specific statements about how this disorder is worse than 
what was reported when VA last examined him.  While there 
appear to be private medical records that are relevant to 
this issue, nevertheless, the evidence is sufficient for the 
Board to address the issue listed on the title page of this 
action. The veteran's representative wrote on page six of the 
September 2002 Appellant's Brief that he had reviewed the 
veteran's folder and had no further argument or evidence to 
submit.  The Board concludes there is sufficient evidence to 
fairly rate the service-connected disability.

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant in this case.  Further development and 
further expending of VA's resources is not warranted.  Any 
"error" to the appellant resulting from this Board decision 
does not affect the merits of his claim or his substantive 
rights, for the reasons discussed above, and is therefore 
harmless.  See 38 C.F.R. § 20.1102.

Increased rating

The veteran asserts that his service-connected residuals of a 
bayonet wound warrants a disability rating in excess of that 
already assigned. 

Under the applicable criteria, disability evaluations are 
determined by comparing the symptoms the veteran is presently 
experiencing for a particular service-connected disability 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Ratings Schedule), which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When making determinations as to the 
appropriate rating to be assigned, VA must take into account 
the veteran's entire medical history and circumstances.  See 
38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  The current level of disability, however, is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned, if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.

All evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. 4.2, 4.6 (2001).

The Board notes that in assigning an appropriate rating, the 
policy against "pyramiding" of disability awards enumerated 
by 38 C.F.R. 4.14 must be considered.  The assignment of a 
particular Diagnostic Code is completely dependent on the 
facts of a particular case."  Butts v. Brown, 5 Vet. App. 
532, 538 (1993).  One Diagnostic Code may be more appropriate 
than another based on such factors as an individual's 
relevant medical history, the current diagnosis and 
demonstrated symptomatology.  Any change in a Diagnostic Code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board considered whether another rating code is 
"more appropriate" than the one used by the RO.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).

According to 38 C.F.R. § 4.56(d) (2001), muscle injuries are 
described as follows:

(1) Slight disability of muscles. (i) Type of injury. 
Simple wound of muscle without debridement or infection. 
(ii) History and complaint. Service department record of 
superficial wound with brief treatment and return to 
duty. Healing with good functional results. No cardinal 
signs or symptoms of muscle disability as defined in 
paragraph (c) of this section. (iii) Objective findings. 
Minimal scar. No evidence of fascial defect, atrophy, or 
impaired tonus. No impairment of function or metallic 
fragments retained in muscle tissue.

(2) Moderate disability of muscles. (i) Type of injury. 
Through and through or deep penetrating wound of short 
track from a single bullet, small shell or shrapnel 
fragment, without explosive effect of high velocity 
missile, residuals of debridement, or prolonged 
infection. (ii) History and complaint. Service 
department record or other evidence of in-service 
treatment for the wound. Record of consistent complaint 
of one or more of the cardinal signs and symptoms of 
muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions 
controlled by the injured muscles. (iii) Objective 
findings. Entrance and (if present) exit scars, small or 
linear, indicating short track of missile through muscle 
tissue. Some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.

(3) Moderately severe disability of muscles. (i) Type of 
injury. Through and through or deep penetrating wound by 
small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or 
sloughing of soft parts, and intermuscular scarring. 
(ii) History and complaint. Service department record or 
other evidence showing hospitalization for a prolonged 
period for treatment of wound. Record of consistent 
complaint of cardinal signs and symptoms of muscle 
disability as defined in paragraph (c) of this section 
and, if present, evidence of inability to keep up with 
work requirements. (iii) Objective findings. Entrance 
and (if present) exit scars indicating track of missile 
through one or more muscle groups. Indications on 
palpation of loss of deep fascia, muscle substance, or 
normal firm resistance of muscles compared with sound 
side. Tests of strength and endurance compared with 
sound side demonstrate positive evidence of impairment.

(4) Severe disability of muscles. (i) Type of injury. 
Through and through or deep penetrating wound due to 
high-velocity missile, or large or multiple low velocity 
missiles, or with shattering bone fracture or open 
comminuted fracture with extensive debridement, 
prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  (ii) History and 
complaint. Service department record or other evidence 
showing hospitalization for a prolonged period for 
treatment of wound. Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as 
defined in paragraph (c) of this section, worse than 
those shown for moderately severe muscle injuries, and, 
if present, evidence of inability to keep up with work 
requirements.  (iii) Objective findings. Ragged, 
depressed and adherent scars indicating wide damage to 
muscle groups in missile track. Palpation shows loss of 
deep fascia or muscle substance, or soft flabby muscles 
in wound area. Muscles swell and harden abnormally in 
contraction. Tests of strength, endurance, or 
coordinated movements compared with the corresponding 
muscles of the uninjured side indicate severe impairment 
of function. If present, the following are also signs of 
severe muscle disability: 

(A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and 
explosive effect of the missile. 

(B) Adhesion of scar to one of the long bones, 
scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true 
skin covering in an area where bone is normally 
protected by muscle. 

(C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests. 

(D) Visible or measurable atrophy. 

(E) Adaptive contraction of an opposing group of 
muscles. 

(F) Atrophy of muscle groups not in the track of 
the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle. 

(G) Induration or atrophy of an entire muscle 
following simple piercing by a projectile. 

38 C.F.R. § 4.56 (2001).

Where functional loss is alleged due to pain on motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-8 (1995).  
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  In determining the degree of limitation 
of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 
(2000) are for consideration.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion. Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  It has been observed 
that one Diagnostic Code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the current diagnosis and demonstrated 
symptomatology.  It has also been held that any change in 
Diagnostic Code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

The service medical records show that the veteran's original 
wound penetrated the right diaphragm and caused a right 
hemothorax.  The service medical records further indicate 
that the veteran's chest filled with fluid and he was on 
medical leave for 218 days, which reflects serious injury.  
Therefore, the Board has considered Diagnostic Code 5321, 
which relates to damage to Muscle Group XXI, the thoracic 
muscle group that controls respiration.  A 10 percent rating 
is assigned for moderate injury.  A 20 percent rating is 
assigned for moderately severe or severe injury to Muscle 
Group XXI, which is the highest rating assignable under that 
code.

The Board has also considered 38 C.F.R. § 4.97, Diagnostic 
Code 6843, for residuals of a traumatic chest wall defect, 
pneumothorax, hernia, etc.  It is important to note that the 
veteran is also service connected for residuals of pleurisy, 
which is rated pursuant to the same rating criteria as 
38 C.F.R. § 4.97, Diagnostic Codes 6843.  As noted in the 
INTRODUCTION section of this decision, the Board is 
developing that issue separately in order to schedule a 
pulmonary function test for the veteran.  Nevertheless, given 
the unique nature of the veteran's service-connected 
residuals of the bayonet wound, it is necessary to address 
38 C.F.R. § 4.97, Diagnostic Codes 6843 in part at this time.

According to Diagnostic Code 6843, Note (3) states that 
gunshot wounds of the pleural cavity:  

? with a bullet or missile retained in the lung,
? pain or discomfort on exertion, 
? scattered rales or some limitation of excursion of 
the diaphragm or lower chest expansion 

shall be rated as at least 20 percent disabling.  Involvement 
of Muscle Group XXI will not be separately rated under 
Diagnostic Code 5321.  See 38 C.F.R. § 4.97 (2001).

The language of Note (3) clearly provides for "gunshot wounds 
of the pleural cavity".  Nevertheless, the Board finds that 
the residuals of the bayonet wound of the pleural cavity in 
this case are similar to those of a gunshot wound.  38 C.F.R. 
§ 4.20.  Accordingly, a change in the diagnostic code from a 
muscle code to a pulmonary code appears to be allowable under 
the regulation.  Since the service-connected muscle injury 
affects the veteran's pulmonary function, there may be reason 
to rate the disability under a pulmonary code, not a muscle 
code.  See also 38 C.F.R. § 4.20 (2001) [when an unlisted 
condition is encountered it will be permissible to rate it 
under a closely related disease or injury in which not only 
the function is affected, but the anatomical localization and 
symptomatology are closely analogous].

The Board thus concludes that, while a rating for chest wound 
residuals under 38 C.F.R. § 4.73 is limited to muscle damage 
only, the residuals of pleural cavity injury associated with 
a chest wound may be considered for rating purposes under 38 
C.F.R. § 4.97.

Pleural cavity injury residuals and various other disorders 
are now evaluated under a General Rating Formula For 
Restrictive Lung Disease (Diagnostic Codes 6840 through 6845) 
which contains rating criteria that became effective on 
October 7, 1996.  [The Board notes in passing that since the 
veteran's March 1999 claim of entitlement to an increased 
rating postdates the 1996 change in the regulation, Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991) [where law or 
regulation is amended while a case is pending, the version 
most favorable to the veteran will apply] and VAOPGCPREC 03-
2000 (Apr. 10, 2000) do not apply.

The veteran clearly does not have a bullet, missile, or 
bayonet retained in his right lung.  Nevertheless, the 
evidence of record shows that the original bayonet wound 
penetrated his right diaphragm and caused a massive 
hemothorax, which now results in pain and discomfort on 
exertion, scattered rales and some limitation of excursion of 
diaphragm.  This is shown in the veteran's service medical 
records and the recent December 2000 VA examination report.  
Specifically, the December 2000 VA examiner noted that the 
veteran had decreased breath sounds of the right (lung) base 
with faint expiratory rales.

Therefore, the Board finds that a separate, minimum 20 
percent rating is warranted pursuant to Diagnostic Codes 
5321-6843.  As discussed above, although 20 percent is the 
maximum rating under Diagnostic Code 5321, a rating in excess 
of 20 percent is possible pursuant to Diagnostic Code 6843.  
The evidence of record, however, is inadequate to address a 
rating in excess of 20 percent at this time because a 
pulmonary function test report is necessary to address the 
criteria.  Therefore, the issue of entitlement to a rating in 
excess of 20 percent for residuals of pleurisy will be 
addressed in a separate decision after further development 
has been accomplished. 

The Board has also given consideration to the potential 
application of 38 C.F.R. § 3.321(b)(1) (2001), which provides 
for extra-schedular evaluations for exceptional cases.  Here, 
however, the evidence does not show an exceptional or unusual 
disability picture as would render impractical the 
application of the regular schedular rating standards, so as 
to require this type of evaluation.  See 38 C.F.R. § 3.321.  
The current evidence of record does not demonstrate that the 
residuals of the veteran's bayonet wound have resulted in 
frequent periods of hospitalization.  Accordingly, with the 
lack of evidence showing unusual disability not contemplated 
by the rating schedule, the Board concludes that a remand to 
the RO, for referral of this issue to the VA Central Office 
for consideration of an extra-schedular evaluation, is not 
warranted.

Finally, for the reasons discussed above, the evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit of the doubt rule as required by 
law and VA regulations.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. §§ 3.102, 4.3 (2001).










(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to a rating in excess of 30 percent for residuals 
of a bayonet wound to Muscle Group XIX is denied.

Subject to the law and regulations governing the payment of 
monetary benefits, a separate 20 percent rating for residuals 
of a bayonet wound of the right diaphragm involving Muscle 
Group XXI is granted.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

